Citation Nr: 0433522	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  00-02 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from January 1968 to March 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The RO, in pertinent part, denied entitlement 
to service connection for PTSD.

The veteran presented testimony at a personal hearing in 
March 2000 before a hearing officer at the RO.  A copy of the 
hearing transcript was attached to the claims file.  The 
veteran continued his appeal to the Board and, in a July 2001 
decision, the Board found that there was a prior final RO 
decision, determined that new and material evidence had been 
received to reopen the claim, and remanded the claim for 
further development.  

During the pending appeal, the veteran appointed the Disabled 
American Veterans as his representative.

In a supplemental statement of the case issued in August 
2004, the RO confirmed the denial of entitlement to service 
connection for PTSD.  The case has been returned to the Board 
for further appellate review.

The Board notes that the agency of original jurisdiction has 
contacted the veteran regarding a claim for major depression 
and cognitive disorder.  These issues have not been developed 
for appellate review and are not before the Board at this 
time.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran has no current diagnosis of 
PTSD. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues currently before the Board arose from a 
claim which was filed in May 1999.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in April 2004 the RO informed the veteran 
of the VCAA and its effect on his claim.  In addition, the 
appellant was advised, by virtue of a detailed December 1999 
statement of the case (SOC), and by supplemental statements 
of the case (SSOC) issued in June 2000, August 2003, and 
August 2004 of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this case.  
The veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  In June 2003, the veteran 
wrote that he had no private doctors.  Further, the claims 
file reflects that the August 2003 SSOC contained the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

The veteran's service medical records are negative for 
psychiatric complaints, findings or diagnosis.  The March 
1970 service separation examination shows that his 
psychiatric system was clinically evaluated as normal.  

On his claim of service connection, received in November 
1992, the veteran indicated that PTSD had its onset in 1973 
or 1974.  In connection with his claim, private medical 
records secured from Dr. A.H.B. for a period from November 
1985 to November 1991, show that the veteran was seen for 
multiple complaints.  In May 1986, the veteran complained of 
stress.  In June 1987, he complained of increased stress, and 
having "the shakes" and insomnia.  The assessment was an 
anxiety stress syndrome.  Medication was prescribed.  Later 
that month, he did not feel any better and the assessment was 
acute anxiety stress/depression and labile hypertension.  In 
August 1987, Dr. A.H.B. indicated that the veteran's anxiety, 
depression, and labile hypertension had resolved.

VA outpatient treatment records, dated from May 1983 to 
November 1987, show that the veteran sought treatment in May 
1983 for alcohol abuse which he stated began in 1974.  In 
July 1987, he sought psychiatric treatment, saying he could 
no longer tolerate the stress of being a bus driver and 
wanted documentation that he had a stress related psychiatric 
condition which made it impossible for him to drive a bus.  
In a psychiatric evaluation, he reported that he had seen 
combat in Vietnam, but was not wounded and did not lose any 
buddies there.  He had no previous psychiatric treatment 
except for the VA treatment in May 1983.  A diagnosis on Axis 
I was deferred, except for alcoholism by history.  A 
diagnosis on Axis II indicated a probable character disorder.  
The final diagnoses included a character disorder.  He was 
referred to the Mental Health Clinic (MHC).

In July 1987, he was seen at the MHC and complained of 
anxiety and depression.  He reported being a Vietnam veteran, 
but said he had not seen combat.  

A summary of his treatment at the MHC was prepared in mid-
September 1987.  Tentative diagnoses were depression which 
had resolved, and mixed personality disorder with borderline 
and narcissistic features.  He was not taking any medications 
at that time.  The summary primarily focused on the veteran's 
ability to drive a bus for the public again, and a suggested 
plan for continued therapy to avoid the build-up of stress.  

A psychiatric history was prepared after several appointments 
at a VA MHC during August and September 1987.  The veteran 
complained of having trouble with his job as a city bus 
driver, to include problems with dealing with the public and 
superiors.  He indicated that he had not been sleeping 
properly.  When discussing his family, the veteran related 
that his mother died while he was in Vietnam.  He described 
his grieving as a normal reaction.  He related that he came 
home from Vietnam for the funeral, did not sleep for 4 to 5 
days, and was back to normal about two weeks later.  The 
diagnoses were alcohol abuse and a borderline personality 
disorder.  The psychosocial stressors were noted to be 
underemployment, with lowered income, and the possible risk 
of losing his job or having to work with the public again.

By a March 1993 RO decision, the veteran's claim of service 
connection for PTSD was denied.  He had failed to report for 
an examination, and there was no evidence of service-related 
stressors.  The borderline personality disorder, diagnosed in 
1987, was noted to be a condition not considered a disability 
under the law.  

VA medical records, dated in March 1999, reveal that the 
veteran was hospitalized for one week, first for 
detoxification, and, after one day, when he was stable, he 
was transferred to psychiatry.  The relevant discharge 
diagnosis was PTSD.  He was described as a Vietnam combat 
veteran who described multiple PTSD symptoms which included 
flashbacks when he heard helicopters or recalled the memory 
of being in Vietnam.  He also had recurrent intrusive 
thoughts of his mother's death while he was in Vietnam.  He 
denied having had previous care for PTSD.  While 
hospitalized, he had psychological testing and scored in the 
PTSD range on the Mississippi scale.  The overall testing 
results were considered consistent with combat PTSD, which 
was exacerbated by increased depression and stress from his 
home environment.

The veteran was afforded a VA psychiatric examination in 
April 1999 which involved several interviews.  The examiner 
indicated that he had reviewed the veteran's records.  The 
veteran reported having served in the infantry as a jeep 
driver and a helicopter gunner in Vietnam.  He said that, on 
several trips, he encountered enemy fire and mortar attacks, 
and was exposed to mines.  He also pulled several guard 
duties.  His unit received incoming fire from enemy 
artillery, mortars and bombs.  The examiner noted that the 
veteran had great difficulty recalling traumatic experiences 
but, after a week, he described the following stressors:  1) 
he recalled helping put dead soldiers in body bags, some who 
had just arrived in Vietnam; 2) he was given hardship leave 
to attend his mother's funeral, did not sleep for a week, and 
became very depressed; 3) he reported that someone put pot in 
his cigarettes and he had gone berserk, shooting up the 
barracks; 4) he sustained a glass cut on the left thigh while 
crawling into a bunker during an artillery attack; and, 5) he 
further reported that a close friend, [redacted],had been shot 
and killed by enemy fire.  The report of the mental status 
examination shows that the veteran admitted to recurrent and 
distressing thoughts about his Vietnam war experiences.  The 
main themes of his nightmares and dreams were:  a) scenes of 
body bags or trash bags and he saw his buddy carried away in 
one of these; b) driving a jeep exposed to enemy fire, 
snipers, rockets, and mines; and c) he flew in helicopters as 
a door gunner.  He had difficulty with names of buddies or 
places in Vietnam.  The pertinent diagnosis was PTSD.  The VA 
examiner commented that the veteran met the criteria for the 
diagnosis of PTSD with the stressors described relating to 
his experiences while in Vietnam.   

In stressor statements, received in May 1999, the veteran 
indicated that during service in Vietnam, someone 
surreptitiously replaced his cigarette tobacco with 
marijuana.  He indicated that this caused him to shoot up the 
barracks.  He went to the medic, who found out he was smoking 
pot and sent him back saying that it was normal under the 
conditions.  He also reported that his mother died while he 
was in Vietnam and that he had feelings of helplessness for 
not being able to go to her aid in her time of need.  
Additionally, he indicated that while stationed at 1st 
Infantry Division Headquarters near Saigon, he saw people in 
hell dying from incoming and front-line wounds, people in 
body bags, and friends never to see again.  He was unable to 
provide the names of the individuals.

A discharge diagnosis for VA inpatient treatment in May 1999 
shows alcohol dependence, major depression, and PTSD by 
history only.  A discharge summary for VA hospitalization in 
August 1999 reflects only diagnoses related to alcohol abuse.  

At his personal hearing in March 2000, the veteran testified 
that his military occupation specialty had been infantry but, 
while in Vietnam, he had been a jeep driver for military 
officers, worked in an office, and was a helicopter gunner.  
He had seen dead bodies and some action but did not want to 
talk about it.  Currently, he related, he had nightmares 
about his Vietnam service, as well as blackouts.

Lay statements submitted at the hearing from his son and [redacted] 
related to having seen the veteran suffer blackouts.  

VA outpatient medical records, dated in 1999 and 2000, 
reflect that the veteran received psychiatric treatment for 
depression with anxiety, alcohol dependence and PTSD.  In 
September 1999 he reported having nightmares about being 
ambushed in Vietnam.

The veteran was hospitalized in May 1999 after presenting at 
a VA ambulatory care center in crisis.  The discharge 
diagnoses were alcohol dependence, major depression, and PTSD 
by history only.

The veteran was afforded a VA examination for mental 
disorders in May 2000.  He related that three months after he 
arrived in Vietnam he was sent home for 30 days when his 
mother died.  He returned to the same company and then, 
approximately two months later, he requested a hardship 
discharge.  He stated that he was a helicopter gunner and a 
jeep driver, and went on guard duty.  He could not remember 
much about his time in Vietnam.  The examiner found no 
evidence of stressors or symptomatology of PTSD.  The 
diagnosis was major depression.  The examiner noted that no 
PTSD was found. 

In early September, in support of his appeal, the veteran 
submitted a copy of the July 2001 Board decision, a copy of 
his DD Form 214, and a copy of his mother's death 
certificate. 

In mid-September 2001 the RO wrote to the veteran offering 
him the opportunity to provide any additional specific 
information pertaining to his claimed stressful events 
related to his claim for service connection for PTSD.  He was 
advised that, without specific detail, an adequate search for 
verifying information could not be conducted. 

In response, in October 2001, the veteran described events in 
Vietnam related to his claim for PTSD as the loss of mother 
while in Vietnam in January 1970, and being in combat, a 
helicopter gunner, and a jeep driver from October 1969 to 
March 1970.  He was a jeep driver at "Bein Qua, outside 
Saigon near Long Bein".  He also furnished a name of a 
person killed in action in 1969.

Additional VA outpatient treatment records show he was seen 
in 2001 and 2002 at a mental health clinic for depression, 
anxiety, and follow-up for history of alcohol abuse.  

In August 2002, he was seen for medication follow-up and the 
discussion primarily centered on prescribing medication while 
the veteran was abusing alcohol.  The psychiatric diagnoses 
were depression, not otherwise specified; and history of 
alcohol abuse unspecified, reportedly in remission at 
present.  

In April 2003, the RO wrote to the veteran informing him that 
he must provide a detailed description of the specific 
traumatic incident or event which produced the stress that 
resulted in his claimed PTSD.  He was to complete a separate 
form for each incident, and was informed of the specific 
details needed.   

Information secured regarding the fellow serviceman whose 
death was claimed as a stressor by the veteran shows that the 
death occurred in March 1969 in South Vietnam.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination for PTSD in June 2003, by a board certified 
psychiatrist.  The history was recorded and the clinical 
findings were reported.  The assessment for PTSD noted that 
the veteran was in infantry, gunner on helicopter, jeep 
driver, did guard duty, worked in office in the night time, 
and if someone entered the compound, it was either kill or be 
killed.  He said he would think about Vietnam whenever he 
hears helicopters because he heard a lot of helicopters in 
Vietnam.  He remembered bodies being put on trucks and 
helicopters.  He doesn't like war movies because it reminds 
him of friends who were killed and about his mother who died 
while he was in Vietnam.  

The diagnosis was that the veteran did not have PTSD.  The 
examiner commented that his description of stressors made no 
historical sense, which brought any symptoms related to PTSD 
into question.  His history of what he did in Vietnam was 
different from what he told previous examiners and treaters.  
In addition, his symptoms were vague; for example, he could 
not describe his dreams of Vietnam.

The examiner found that the veteran showed and described 
symptoms of depression.  He had two types of depression, one 
due to borderline personality disorder and the other due to 
the more traditional major depression and its biology.  The 
diagnoses on Axis I were major depression; alcohol abuse and 
dependence, in remission; cognitive disorder due to alcohol; 
and marijuana abuse in remission.  

The examiner concluded:   

Claimant has a long history of poor 
psychosocial functioning with resulting poor 
quality of life due to alcohol abuse and 
borderline personality disorder.  (People with 
borderline personality disorder have a high 
incidence of alcohol/substance abuse.)  Major 
Depression that comes and goes depending on 
the stress the claimant is under has also 
created problems with his functioning.  
However, PTSD has not contributed to poor 
psychosocial functioning or to a poor quality 
of life.

Additional VA outpatient treatment records show that in June 
and September 2003 he was seen for recurrent depression and 
history of substance abuse.  The September 2003 assessment 
was that he was responding well to treatment, and had major 
depression with anxious features and alcohol dependence 
history.  In February 2004 the veteran was again seen for 
depression.  He stated that helicopter noise still gave him 
flashbacks.  He denied having nightmares about Vietnam.  The 
assessment was major depression, and a provisional diagnosis 
of PTSD.  

III.  Service connection for PTSD

The veteran is seeking entitlement to service connection for 
PTSD.  He essentially contends that he suffers from PTSD as a 
result of incidents that occurred during the period in which 
he was stationed in Vietnam.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110, 1131 (West 2002).  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f) (2003); Cohen 
v. Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 
Vet. App. 128 (1997).

Although the veteran's representative requested that the 
claim be remanded for the veteran to be afforded a 
Mississippi Combat test for Vietnam veterans, evidence of 
record shows that he was administered this test in March 1999 
by a VA staff psychologist.  The results of the March 1999 
psychological testing indicate that the veteran had been 
referred for overall assessment.  The psychologist noted 
that, based upon background information that the veteran was 
a Vietnam veteran, the Mississippi Scale was administered.  
He scored in the PTSD group for combat veterans.  The Board 
also recognizes that the March 1999 hospitalization records 
show a discharge diagnosis of PTSD and that, in the discharge 
summary, he is described as a Vietnam combat veteran.  

The Board finds, however, that the record does not support a 
conclusion that the veteran engaged in combat.  The veteran 
has been inconsistent in reporting whether he was engaged in 
combat.  His military personnel and medical records do not 
indicate that he participated in combat.  His personnel 
records show that his principal duty in Vietnam was as a 
light truck driver, and there was no indication of his 
involvement in military campaigns.  The veteran is not in 
receipt of military decorations or awards suggestive of 
combat status, and there is no other official or objective 
evidence indicating that he served in combat.  

The Board recognizes that a VA examiner in April 1999 
diagnosed PTSD and commented that the veteran met the 
criteria for the diagnosis of PTSD, with the stressors 
described relating to his experiences while in Vietnam.  
These stressors included the death of a close friend killed 
by enemy fire and seeing his buddy carried away in a body 
bag.  Evidence secured shows that the fellow serviceman 
identified by the veteran was killed in Vietnam approximately 
six months prior to the veteran's arrival in Vietnam.  The 
other stressors on which the diagnosis was based were 
unverified.  The other stressors were too vague to request 
corroboration, and the veteran did not reply to a letter in 
April 2003 requesting additional specific information and 
advising him as why it was needed.  

In May 1999, the diagnoses included PTSD by history only, and 
at a May 2000 VA examination for mental disorders the 
examiner found no evidence of stressors or symptomatology of 
PTSD and noted that no PTSD was found.  

The veteran's most recent examination for PTSD was his June 
2003 VA examination.  The Board notes that the veteran's 
representative contends that the report contains ambiguous 
findings, namely the comments regarding PTSD, and requests 
that the claim be remanded for another examination.  However, 
there is no need to address whether the examiner's comments 
are ambiguous regarding the effect of PTSD on the veteran's 
life, as the examination report clearly does not show a 
diagnosis of PTSD.  The examiner clearly stated that 
"Claimant does not have PTSD" and did not include PTSD in 
the diagnoses on Axis I.  Instead, as noted above, the 
examiner diagnosed major depression; alcohol abuse and 
dependence, in remission; cognitive disorder due to alcohol; 
and marijuana abuse in remission.  Also, on Axis II, the 
diagnosis was borderline personality disorder.  

The Board notes that the outpatient treatment records show 
that the veteran was being treated for major depression and 
in February 2004 there was, in addition to a diagnosis of 
major depression, a provisional diagnosis of PTSD.  There is 
no indication that the psychiatrist had reviewed the 
veteran's service medical records, medical records or his 
claims file prior to rendering his assessment.  It appears 
that the provisional diagnosis was based on the veteran's 
statement that helicopter noise still gave him flashbacks.

While the findings of a medical professional are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept any 
particular opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 
(1992). 
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board finds the opinion of the June 2003 VA examiner most 
persuasive.  This record is the most recent complete 
examination of the veteran's possible mental condition and he 
was found to suffer from other mental disorders.  In the 
absence of proof of a present disability there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In short, the veteran has no current diagnosis of 
PTSD and, therefore, cannot be service connected for the 
disorder.

While the veteran may sincerely believe that PTSD was caused 
by some incident of service, it is well established that, as 
a layperson, he is not considered capable of opining on 
matters requiring medical knowledge.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

The competent evidence of record does not establish that the 
veteran has a current diagnosis of PTSD.  As the evidence 
preponderates against the claim for service connection for 
PTSD, the benefit-of-the-doubt doctrine is inapplicable, and 
service connection must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



